224 Ga. 800 (1968)
164 S.E.2d 798
WILLIAMS
v.
SMITH, Warden, et al.
24923.
Supreme Court of Georgia.
Argued November 13, 1968.
Decided November 21, 1968.
*801 Aaron Kravitch, E. H. Gadsden, Bobby Hill, for appellant.
Cohen Anderson, J. Max Cheney, Solicitors General, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Bruce B. Dubberly, Jr., Deputy Assistant Attorneys General, for appellee.
GRICE, Justice.
This is a companion case to Arkwright v. Smith, 224 Ga. 764.
There, this court reviewed the judgment denying Arkwright's application for habeas corpus relief following his conviction of rape and imposition of the death sentence. We ruled adversely upon every complaint insisted upon, except that as to exclusion, pursuant to Code § 59-806 (4), of trial jurors who stated that they were opposed to capital punishment. In view of Witherspoon v. Illinois, 391 U.S. 510 (88 SC 1770, 20 LE2d 776), we reversed on that ground, with direction to remand the prisoner to the court where he was tried for a new trial as to the sentence only.
In the instant appeal from the judgment denying his application for habeas corpus, following affirmance of his conviction of rape and death sentence (Williams v. State, 223 Ga. 773 (158 SE2d 373)), this appellant raised the same issues which were involved in the Arkwright habeas corpus case, supra. The decision in that case is controlling here and requires the same disposition. Therefore, the judgment appealed from is reversed with direction that the prisoner be remanded to the court where he was tried for a new trial as to the sentence only.
Judgment reversed with direction. All the Justices concur.